Citation Nr: 0417997	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  02-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1959 
to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

A review of the claims folder reveals that the RO has not 
complied with the notification requirements of VCAA with 
respect to the issues on appeal.  

The veteran argues that there is an etiological relationship 
between his service-connected diabetes mellitus and his 
hypertension and coronary artery disease.  A VA examiner 
indicated in November 2001 that he was unable to determine 
whether the veteran's heart condition was due to his diabetes 
mellitus.  No opinion was rendered with regard to whether 
either hypertension or coronary artery disease was aggravated 
by the service-connected diabetes mellitus.  

The Board also notes that the veteran's blood pressure was 
measured at 138/90 during a June 1967 physical examination 
during service.  The examiner noted the veteran's report of 
having had high blood pressure for as long as he could 
remember.  He indicated no history of medical treatment for 
the condition, and the veteran's blood pressure was found to 
be normal on examination, with no complications or sequelae.  

Based on the above, the Board has determined that an 
additional examination to determine the likely etiology and 
date of onset of the claimed conditions is necessary prior to 
further appellate consideration of the issues on appeal.  

The Board also observes that the veteran has indicated his 
receipt of Social Security Administration (SSA) benefits.  On 
review of the record, the basis for his receipt of such 
benefits is unclear.  

As records supportive of the veteran's claim might be in the 
possession of the SSA, the RO should obtain any records 
pertaining to the veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits and of the records 
upon which the determination was based.  
The SSA should also be requested to 
provide a copy of any subsequent 
disability determinations for the veteran 
and a copy of any records upon which 
those determinations were based.  

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed hypertension and coronary artery 
disease.  The veteran should be properly 
notified of the date, time and location 
of the examination.  The claims folder 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide opinions as to whether it is at 
least as likely as not that the veteran 
has current disability manifested 
hypertension or coronary artery disease 
that is due to the elevated blood 
pressure readings or any other disease or 
injury in period of active military 
service.  The examiner should also 
provide opinions as to whether it is at 
least as likely as not that the veteran 
has current disability manifested by 
hypertension or coronary artery disease 
that was caused or aggravated by the 
service-connected diabetes mellitus.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should then adjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and be afforded an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




